DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2021 has been entered.
Response to Arguments
Applicant's amendments merit new grounds for rejection in view of the teachings of Sackner et al. (U.S. Patent Application Publication No. 2011/0087115) under 35 U.S.C. § 103 and § 101.
Applicant’s remarks are focused on whether the primary reference of Turcott teaches the new claim amendments and are therefore considered unpersuasive in light of the new combination.
With respect to Applicant’s remarks that Turcott does not teach the preamble of the claim, this is not persuasive in that the preamble appears to provide context for a complete invention recited in the claim itself, and the structural steps of accomplishing the goal of the preamble are taught in combination with other references. However, for clarity, the rejection is edited to reflect the teachings of Turcott in view of the additional 
Claim Rejections - 35 USC § 101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 26 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 1, the limitation “an acoustic sensor attached to a neck of the patient,” under the doctrine of broadest reasonable interpretation is construed to include the neck of the patient as claimed. Applicant may overcome this rejection by amending this functional limitation to “configured to be attached to a neck of the patient,” or the like.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 26, 28-39, 41, and 43-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Turcott (U.S. Patent 6,527,729,) hereinafter referred to as Turcott; further in view of Sackner et al. (U.S. Patent Application Publication No. 2011/0087115,) hereinafter referred to as Sackner; further in view of Larson et al. (U.S. PGPUB 2016/0296159,) hereinafter referred to as Larson; further in view of Hong et al. (U.S. PGPUB 2019/0082985,) hereinafter referred to as Hong.
Regarding claim 26, Turcott teaches a method of monitoring a patient with a sensor (col. 6, lines 60-61), the method comprising: 
receiving an acoustic physiological signal from an acoustic sensor (col. 6, lines 60-61); 
receiving a photoplethysmograph (PPG) waveform from an optical sensor that is configured to couple with a finger of the medical patient (col. 9, lines 28-48; col. 12, lines 2-9);
transforming the acoustic physiological signal into a frequency domain (col. 23, lines 65-67 fast Fourier transform is preferred); 
extracting energy of low frequency components in the frequency transformed acoustic physiological signal (col. 15, lines 54-64);
determining a first pulse rate from the extracted energy of the low frequency components (col. 9, lines 62-63 heart sounds in the low frequency components, col. 20, lines 59-63 HRV analysis performed on heart sounds);
determining a second pulse rate from the received PPG (col. 20, lines 53-63).
Turcott does not teach determining a connection state between a non-invasive sensor and a monitored asset, the method comprising: comparing a threshold energy to 
Attention is brought to the Sackner reference, which teaches an ambulatory monitoring sensor suite comprising a separate neck-mounted microphone and finger PPG (¶[0087], ¶[0123]), also teaching that this embodiment is known in the art, suggesting that substitution of these known elements would have yielded predictable results.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the sensor device of Turcott to comprise a separate neck-mounted microphone and finger PPG, as taught by Sackner, because Sackner teaches a benefit of its non-invasive sensor apparatus as “practical and effective” for non-invasive ambulatory monitoring (Sackner ¶[0024]).
Attention is brought to the Larson reference, which teaches automating detection of whether a sensor is properly attached to skin of a user (¶[0059]), the method comprising:
determining whether a measurement calculated from a first acoustic sensor and a measurement calculated from a second acoustic sensor are within a threshold value (¶[0059], piezoelectric acoustic sensors in ¶[0176]); and

Larson teaches that the measurement calculated, such as heart rate, from a plurality of sensors should be within a threshold in order to teach that the sensors are properly attached (¶[0063]) including multiple types of sensors (¶[0065] accelerometer) such as a PPG device (¶[0176] pulse oximeter).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the patient monitoring system of Turcott as modified, to include a sensor fault detection system which compares the detected signals from sensors, as taught by Larson, (such as the extracted frequency information from Turcott) in order to ensure secure and correct attachment of a sensor on the skin of a user, because “(a) system that can detect and notify the caregiver when the sensor is not attached, not attached properly, not oriented on the patient properly, not located on the patient properly, or is otherwise not working properly is desirable,” (Larson ¶[0059]) in order to accurately determine that adverse conditions do or do not exist. The example in Larson is that determining the accuracy of sensor connection and signals is crucial for trusting sensor data for avoiding adverse medical conditions that would otherwise remain undetected (Larson ¶[0059]).
Larson further teaches that signal frequency content can be used to indicate proper or improper sensor connection to the skin of a user (¶[0065]) for obtaining the benefits listed in ¶[0059].
However, neither Turcott nor Larson explicitly teach that transformed frequency components of the signals should be used as a variable and threshold for signal quality 
Attention is brought to the Hong reference, which teaches a frequency-domain transformation step (¶[0128]) of the signals should be used as a variable and threshold for signal quality for indicating improper sensor connection (¶¶[0127-0128]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the patient monitor of Turcott to include a transformation step, as taught by Hong, to include a frequency domain signal quality metric, as taught by both Larson and Hong, because Hong teaches that it allows for the sensor itself to suggest corrective actions to the patient, improve physiological parameter calculation, and exclusion of inaccurate data to improve accuracy (Hong, ¶[0127]) in addition to the benefits already cited by Larson, above.
Regarding claim 28, Turcott, as modified by Sackner, Larson and Hong, teaches the method of claim 26.
Turcott and Hong further teach wherein the extraction of energy comprises adding magnitude of low frequency components of the transformed acoustic physiological signal (Turcott: col 15, lines 56-61, Hong: ¶[0173] integration).
Regarding claim 29, Turcott, as modified by Sackner, Larson and Hong, teaches the method of claim 26.
Turcott and Hong further teach wherein the extraction of energy comprises computing a power spectral density of the acoustic physiological signal (Turcott: col. 19 lines 15-17, Hong: Fig. 12A, 13B, ¶[0120]).
Regarding claim 30, Turcott, as modified by Sackner, Larson and Hong, teaches the method of claim 26.
Hong further teaches wherein the indication comprises an alarm (¶[0127] asking user to adjust).
Regarding claim 31, Turcott, as modified by Sackner, Larson and Hong, teaches the method of claim 26.
Turcott and Hong further teach wherein the transform comprises wherein the transform comprises one or more of the following: a wavelet transform, a short-time Fourier transform, a chirplet transform, and a Gabor transform (Turcott: 23 lines 64-67, Hong: ¶[0176], ¶[0341]).
Regarding claims 32-37, 38-41, and 43-44, the claims are directed to a system for performing substantially the method as claimed in claims 26 and 28-31 and are therefore rejected under substantially the same sections of Turcott, Sackner, Larson, and Hong.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.S/
Examiner, Art Unit 3792         

/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        31 December 2021